Citation Nr: 0024874	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-13 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968 and from October 1972 to February 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The Board remanded 
the case in January 1998 and July 1998 because of the 
veteran's request for a Board hearing at the RO.  In July 
1998 correspondence to the Board received at the Board after 
the July 1998 remand was issued, the veteran indicated that 
he was not requesting a new hearing.  The RO then scheduled a 
November 1998 hearing date acting upon the Board remand.  In 
an October 1998 contact with the RO, his representative 
stated that the veteran did not want a hearing but did desire 
to continue his appeal.  

The Board remanded the case in December 1998 and November 
1999 for development of the record.  The case has recently 
been returned to the Board for appellate consideration.  


FINDING OF FACT

The veteran is not show to have PTSD under the current 
diagnostic criteria that is linked to military service by 
competent evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104(c) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), added May 19, 
1993, 58 Fed. Reg. 29110 (May 19, 1993), and as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999) as amended 61 Fed. Reg. 52700 (October 8, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record confirms the veteran served in Vietnam from 
December 1966 to March 1967.  He was initially designated as 
an 11C10 (Infantry Indirect Fire Crewman) but the specialty 
designation was changed to 70A10 (General Clerk) after he was 
medically evacuated from Vietnam in early 1967.  His 
personnel records show no campaigns designated or an entry 
under pertinent awards, decorations and campaigns.

The veteran's service medical records report his 
hospitalization during March and April 1967 for loss of 
consciousness.  The admission summary shows the diagnoses of 
vasomotor syncope and anxiety reaction, treated, improved.  
It was reported that a psychiatric consultant found no 
significant psychiatric disease and recommended mild 
tranquilizers for anxiety.  It was also noted the veteran 
continued to complain of a moderate amount of anxiety and 
tremulousness.  In the disposition it was recommended that he 
continue Meprobamate as needed for chronic anxiety.  He was 
not examined psychiatrically in June 1968 and there was no 
elaboration for medical history of depression and nervous 
trouble and numerous other positive responses.  A medical 
examination in October 1970 found normal psychiatric status 
and included a reference to passive dependent personality in 
the summary of defects and diagnoses.  An examiner's 
elaboration of his medical history mentioned anxiety 
syndrome.  The medical examinations in June 1972 and January 
1979 show a normal psychiatric status.

VA medical records show no psychiatric diagnosis being 
reported on medical examination in 1969 and later in 
outpatient reports through the mid 1980's.  At a hearing in 
1981 he reported no problem with seizures or syncope when he 
took Meprobamate.

The veteran in late 1994 filed his initial claim with VA for 
PTSD.  He mentioned that he learned of a friend's death on 
returning to his unit from the hospital and that when he went 
to the morgue he and saw bodies being stacked with a loader.  
He also recalled the enemy killing of villagers and said that 
during his time with the unit no one was lost.

VA medical records mention subclinical PTSD in mid 1993 and 
that his case was inactive in mid April 1994.  Other VA 
outpatient reports through 1994 mention PTSD.  Vet Center 
records mention counseling through early 1994 and include a 
counseling worksheet that recounted events during his Vietnam 
service.  A VA social worker in 1995 assessed PTSD.  A 
physician at a State hospital reported in 1995 that 
psychiatric examination revealed he had recurrent major 
depression without psychosis and PTSD.  In the examination 
report it was stated that in Vietnam he had suffered from "a 
number of traumatic experiences". 

A municipal mental health clinic director reported the 
veteran had been seen since early 1995 on referral and that 
he experienced symptoms of depression and PTSD and continued 
to have problems with the latter that were related to the 
war.  His hearing testimony in 1995 recalled the death of a 
service comrade, who he named, and the morgue incident. 

A VA psychiatric examination in 1997 included a review of the 
claims folder.  The examiner noted the veteran's assertion 
that the problems he had in service with anxiety reaction are 
the same he now had related to PTSD.  The multiaxial 
diagnosis was no diagnosis on Axis I and Axis II and 
unemployment, marital strife on Axis IV.  The examiner 
subsequently stated that at the time of the examination he 
felt that the veteran had no Axis I psychiatric diagnosis.

A VA outpatient report in 1999 and a contemporaneous 
examination report in records received from a community 
psychiatric clinic mention PTSD by history.  The community 
clinic report shows the other Axis I diagnosis was major 
depressive disorder and the Axis IV a recent move was 
entered.  Therein the veteran's self-reported history of 
treatment for the "same problems".  He said, "even though 
they keep changing the names of it, now they call it PTSD".  

A VA examiner in May 2000 interviewed the veteran and 
reviewed the claims folder.  The examiner found the veteran's 
recollection of incidents in Vietnam somewhat vague.  
Objectively, regarding stressors, the veteran recalled the 
morgue incident and the death of a serviceman and other 
recollected incidents that he did not cite as traumatic 
stressful, specifically viewing dead children and a skinned 
person.  The examiner found that all of the current 
diagnostic criteria for PTSD were not fully met.  The 
examiner found that the veteran had been exposed to a 
traumatic event, assuming the combat history accurate as 
presented.  The examiner said this was somewhat vague.  The 
veteran reportedly indicated he had not had dreams in several 
years and previous to that once a year, that he did not have 
intrusive recollections presently, or presently feel the 
event is recurring.  The examiner said there was no intense 
psychological distress or physiological reactivity when 
talking about the events, nor any report of them happening.  

The examiner also found that the veteran did not appear to 
have any symptoms of persistent avoidance, exaggerated 
startle response, hypervigilance or difficulty concentrating.  
The examiner said that his symptoms of depression appeared to 
be chronic.  The examiner found that no linkage could be 
established at the present time between the stressors and 
current symptoms and clinical findings.  The examiner did not 
find psychological testing necessary.  The diagnosis on Axis 
I was recurrent major depressive disorder, by history, in 
partial remission with medication.  Stress of unemployment 
was listed on Axis IV.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

The evidence presented to the Board was sufficient to find 
the claim well grounded under the applicable legal standard.  
The RO conscientiously sought to develop the claim through 
contact with the veteran at his known address.  The Board 
observes that the RO advised the veteran of the evidence 
considered.  The Board finds that any duty to assist 
obligation that existed has been met in view of the 
development that has been completed as result of the Board 
remands in this case.  There does not appear to be any 
deficiency in the development that could be viewed as 
potentially prejudicial to the claim.  Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran reported for the 
psychiatry examinations and he identified more recent 
treatment records that the RO obtained.  The examination that 
the Board asked for was warranted in view of the nature of 
the disability and the evidence then of record.  38 C.F.R. 
§§ 3.326, 3.327.

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded as there is a 
diagnosis of PTSD linked to events reported to have occurred 
in service.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV. 

The record shows the veteran was afforded VA examinations in 
1997 and 2000 and does have the PTSD diagnosis from either 
examination.  The examiners in each instance presumably were 
aware of the applicable diagnostic criteria then in effect 
and took them into account.  Cohen, 10 Vet. App. at 140.  The 
recent changes to § 3.304(f) would not require a remand since 
the presumption is that the examiners considered the current 
criteria that are more liberal regarding the stressor 
criteria.  Id. at 141.  Further, the claimed stressors though 
not corroborated were not discounted by the examiners.  Other 
elements in the PTSD diagnostic formulation were not met.  
The veteran's assertions are presumed true for the limited 
purpose of well grounding the claim but the VA examination in 
2000 was the most comprehensive and in essence accepted the 
recited stressors as having occurred.  

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the early 1990's there was no 
indication in the record of PTSD, and VA examiners concluded 
that PTSD was not shown.  The diagnosis did not seem 
equivocal and the VA examiners in 1997 and 2000 deferred to 
the veteran's self reported history.  Major depression has 
been recently reported and PTSD does not appear in the 
forefront.  A diagnosis of PTSD meeting established criteria 
is an essential element to establish service connection. 

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The diagnosis with respect to PTSD linked to 
service is not established and the record does not require 
confirmation of alleged combat stressors as such evidence was 
accepted as true on the recent VA examination.  The Board 
will note that the veteran has mentioned the events he 
believes support is claim but VA examiners have not found 
PTSD linked to service.  

The Board recognizes that corroboration of the noncombat 
stressors that are civilian in nature may not be a part of 
any official military record.  See for example Cohen, 10 Vet. 
App. at 134 regarding the limitations of official record 
sources in corroborating claimed civilian incidents.  That 
for most cases "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service examination 
is well established .  Moreau v. Brown, 9 Vet. App. 389, 394-
96 (1996).  The special obligation in personal-assault cases 
to assist a claimant in producing corroborating evidence of 
an in-service stressor is unique to that type of claim and 
the above categorical statement recited in Cohen and Moreau, 
and other cases where they may have been echoed, is not 
operative in that limited situation.  

Thus in the context of discussing PTSD diagnoses other than 
those arising from personal assault the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See for 
example Patton, supra.  Nor can the noncombat related 
stressor be established solely by the veteran's lay 
testimony.  Cohen, 10 Vet. App. at 142.  However, according 
to the recent VA examiner, the veteran apparently did not 
find noncombat incidents traumatic or stressful so they are 
not significant to the PTSD diagnosis in this case. 

There must be credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The recent decision in Patton 
clearly alters the landscape in the adjudication of claims of 
service connection for PTSD based upon personal assault, but 
not the adjudication here in view of the facts of this case.  
See also Doran v. Brown, 6 Vet. App. 283, 289 (1993).

The current standard for adjudication of claims such as the 
veteran's on the merits requires a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43 and Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  The Board finds the evidence 
preponderates against service connection so it does not 
require application of the rule.  

From the record, there are multiple diagnoses as to the 
veteran's psychiatric disability, although PTSD no longer 
appears in the forefront.  In fact it is not supported 
according to the recent examiners and contemporaneous 
outpatient records also show psychosis and mention PTSD by 
history.  It is the Board's opinion that the record does not 
establish a diagnosis of PTSD linked to service in this case.  
A clear diagnosis of PTSD is no longer an essential element 
to establish service connection but the change in the 
regulation cannot be applied earlier than its effective date.  
The record shows the previous VA psychology and psychiatric 
reports mentioning PTSD preceded the effective date of the 
change.  The clear diagnosis was a regulatory term and the 
Court had defined as an unequivocal diagnosis.  Cohen, 10 
Vet. App. at 139.  The Court did not define clear or 
unequivocal diagnosis, nor did the preamble information in 
the publication of the proposed or final amendment adding 
section 3.304(f) clarify the term.  In the legal context 
unequivocal is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

The current standard is somewhat less rigorous but the Board 
believes the determination must take into account the several 
diagnostic assessments of record to reach a determination of 
whether the veteran has PTSD linked to service.  The Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f) that now 
appears in accord with 38 U.S.C.A. § 5107(b) and 38 U.S.C.A. 
§ 501.  There are two recent VA psychiatric examinations that 
did not find PTSD linked to service.  There are other 
assessments in the early 1990's that endorsed PTSD.  
According to the VA examiner in 1997, there was reliance upon 
his self-reported description of events.  

Whether the diagnosis with respect to PTSD met current 
criteria was determined in the development of the claim.  The 
Board will note that the veteran has mentioned the stressor 
in service but the examiners recently did not find PTSD 
related to inservice events.  Each examiner explained the 
rationale against PTSD.  The VA examiner also did not find a 
nexus to service for the veteran's psychotic illness.  The 
examiners collectively based their conclusions upon 
examination of the veteran and review of the record and PTSD 
linked to service was not confirmed.  The contemporaneous VA 
outpatient reports mentioned PTSD by history as did the 
community clinic report in 1999.  

The multiaxial diagnosis reported since 1996 would appear to 
correspond to the DSM IV  (Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994), hereafter DSM).  
The Board chooses to assign significant probative weight to 
the recent psychiatry examinations that did not report PTSD 
rather than the earlier examinations that did link a 
diagnosis of PTSD to service stressors.  The VA examination 
in 2000 appeared to have been thorough in the assessment and 
identification of the veteran's psychiatric disability.  The 
VA records earlier appear to have based the PTSD diagnosis on 
an acceptance of the veteran's recollection of events.  The 
recent examinations considered the material evidence, and 
appeared to reflect significant knowledge and skill in 
analysis of the pertinent data.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  As with any piece of evidence, the 
credibility and weight to be attached to a medical opinion is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board observes that the VA 
examiner in 2000 found the crucial evidence against a PTSD 
diagnosis was not in recollected events but in the other 
elements in the diagnostic formulation.  The VA examiner in 
1997 essentially found no psychiatric diagnosis established 
from a review of the record and the veteran's presentation.  
Further, the non-VA examiner in 1999 found PTSD only by 
history and diagnosed major depression.  Neither the VA 
examiner in 2000 nor the community clinic examiner in 1999 
indicated military service as factor in the diagnosis and an 
anxiety disorder other than PTSD was not reported.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000); 38 C.F.R. § 4.132, 
as amended by § 4.130, 61 Fed. Reg. 52700 (October 8, 1996).  

Thus the Board concludes there is currently no established 
diagnosis of PTSD under the applicable diagnostic criteria, 
which is a critical element that must be present to support 
service connection.  38 C.F.R. §§ 3.304, 4.125.  Accordingly 
the appeal is denied.  



ORDER

Service connection for PTSD is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

